Citation Nr: 1623174	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  04-28 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disability with degenerative arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that denied the above claim.

In September 2004, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  Thereafter, in September 2006, the Veteran testified at a hearing in front of a Veterans Law Judge of the Board who has since retired.  The Veteran was sent a letter in August 2014 asking him whether he would like another hearing, and in the same month the Veteran responded, requesting the opportunity for a new hearing.  The case was remanded for a new hearing in September 2014, and the Veteran testified before the undersigned at a videoconference hearing in February 2016.  Transcripts of all of the hearings have been associated with the claims folder.  

In a May 2007 decision, the Board denied service connection for a bilateral knee disability with degenerative arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By January 2009 Order, the Court vacated the Board's May 2007 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Remand of the parties.  The case was returned to the Board in March 2010 wherein it was remanded for additional development.

In February 2012, the Board, again, denied the Veteran's claim.  The Veteran appealed the denial to the Court.  By August 2012 Order, the Court vacated the Board's February 2012 decision and remanded the matter to the Board for compliance with instructions contained in a Joint Motion to Vacate and Remand (JMVR) of the parties.  The case was returned to the Board in August 2013, December 2013, and August 2014 wherein it was remanded for additional development.  It is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2012 JMVR the parties agreed that the November 2011 VA examiner's negative opinion, which was used to deny the Veteran's claim in February 2012, was inadequate.  It was determined to be inadequate because it was based on the inaccurate factual premise that the Veteran had injured only his right knee in service.  As was noted in the JMVR, contrary to the examiner's finding, a review of the Veteran's service treatment records reveals that he injured both knees during service.  See JMVR at 2.  

In the September 2013 VA examination following the JMVR, the VA examiner once again only noted a medical history which consisted of the Veteran injuring his right knee in service while playing football and that the Veteran now has bilateral arthritis.  The VA examiner once again did not mention the Veteran's in-service treatment for his left knee as specifically noted in the August 2012 JMVR.  An addendum opinion was provided in July 2014 following the December 2013 remand to address the Veteran's left knee injuries, in which the September 2013 VA examiner stated "The veteran had an injury to left knee in service in 1973 while playing basketball.  Veteran was seen medically and treated.  The examiner opinion remains the same concerning the knees."  While the August 2012 JMVR noted that in July 1974 the Veteran sought emergency room treatment for complaints of left knee pain, only the November 1973 left knee injury was referenced in the July 2014 VA opinion, thus the opinion is still not complete regarding the left knee.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the Veteran has since been afforded a new opportunity to testify before the Board.  Thus, on remand, the Veteran should be accorded a new VA examination that considers all of the Veteran's in-service injuries as well as his lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral knee disorder.  The examiner should review the claims folder and note such review in the examination report.  The VA examiner should specifically note all of the Veteran's in-service treatment for both his right and left knees. This includes notations in service regarding the knees that:

(i) In November 1973 the Veteran reported that he injured his left knee while playing basketball the previous night;

(ii) In July 1974 the Veteran sought emergency room treatment for complaints of left knee pain; and 

(iii)  In August and September 1976 the Veteran complained of pain in the backside of his right leg from the thigh to the knee and reported he pulled a muscle while playing football.

The examiner should also consider any lay statements which may be relevant, including but not limited to those from the February 2016 hearing testimony.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disorder, including degenerative arthritis, is etiologically related, in whole or in part, to the Veteran's active service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left knee disorder, including degenerative arthritis, is etiologically related, in whole or in part, to the Veteran's active service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




